City of San Antonio, Acting
                                                                    by and through its agent City




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2015

                                      No. 04-15-00338-CV

                                       Arthur BUTCHER,
                                            Appellant

                                                v.

    CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board
                              d/b/a CPS Energy,
                                   Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05172
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                    SHOW CAUSE ORDER

       The trial court signed a final judgment on April 27, 2015. Appellant’s notice of appeal
was due to be filed on May 27, 2015. See TEX. R. APP. P. 26.1(a). Appellant filed his notice of
appeal on June 1, 2015. A motion for extension of time in which to file the notice of appeal was
due on June 11, 2015, but was not filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, he did
not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
        It is therefore ORDERED that appellant file, no later than August 5, 2015, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).

       All appellate filing dates are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court